          Case 2:17-cv-05214-JD Document 41 Filed 06/26/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FARZIN AFRASIABIPOUR,                                    CIVIL ACTION
               Plaintiff,

              v.

PENNSYLVANIA DEPARTMENT OF                               NO. 17-5214
TRANSPORTATION,
              Defendant.

                                        ORDER

       AND NOW, this 25th day of June, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (Document No. 33, filed October 3, 2019), Plaintiff’s Memorandum of Law

in Opposition to Defendant’s Motion for Summary Judgment (Document No. 36, filed December

16, 2019), Reply in Support of Motion for Summary Judgment (Document No. 37, filed

December 27, 2019), for the reasons stated in the accompanying Memorandum dated June 25,

2020, IT IS ORDERED that the Defendant’s Motion for Summary Judgment is GRANTED.

JUDGMENT IS ENTERED in FAVOR of defendant, Pennsylvania Department of

Transportation, and AGAINST plaintiff, Farzin Afrasiabipour.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.


                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                    DuBOIS, JAN E., J.
